         Case 1:17-cv-10519-NMG Document 35 Filed 06/16/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 CYNTHIA L. MERLINI,

                Plaintiff,                            Civ. A. No. 1:17-cv-10519-NMG

        vs.

 CANADA,

                Defendant


                JOINT MOTION TO CONTINUE STATUS CONFERENCE

       The parties, Cynthia L. Merlini and Canada, jointly move for an order continuing the

status conference now set for June 18, 2020 for approximately ten days to a time convenient for

the Court.

       The parties are presently working to arrange a mediation and are in the process of

confirming the mediator’s availability. If, as expected, the mediator is available, the parties

anticipate seeking a stay of the case for a period of approximately sixty days in order to allow

them to attempt to resolve the case by mediation.




                                                  1
         Case 1:17-cv-10519-NMG Document 35 Filed 06/16/20 Page 2 of 2



                                Respectfully submitted,

 CYNTHIA L. MERLINI                           CANADA

 By her attorney:                             By its attorneys:

 /s/ Theodore J. Folkman                      /s/ Chrisann Leal

 Theodore J. Folkman (BBO No. 647642)         Chrisann Leal (BBO No. 566402)
 FOLKMAN LLC                                  CURTIN, MURPHY & O’REILLY, P.C.
 53 State Street, Suite 500                   31 Saint James Avenue, 3rd Floor
 Boston, MA 02109                             Boston, MA 02116
 (617) 219-9664                               (617) 574-1700
 ted@folkman.law                              cleal@cmopc.com

                                              Tony K. Lu (BBO No. 678791)
                                              DENTONS US LLP
                                              One Beacon Street, Suite 25300
                                              Boston, MA 02108
                                              (617) 235-6817
                                              tony.lu@dentons.com

                                              Simon A. Steel (pro hac vice pending)
                                              Laura A. Seferian (pro hac vice pending)
                                              DENTONS US LLP
                                              1900 K Street NW
                                              Washington, DC 20006
                                              (202) 496-7077
                                              simon.steel@dentons.com
                                              laura.seferian@dentons.com

Dated: June 16, 2020




                                          2
